DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 26 September 2022.  These drawings are acceptable.
Specification
The specification and abstract were received on 26 September 2022.  The specification and abstract are not acceptable.
The specification and abstract received on 26 September 2022 do not comply with Patent Rules described in MPEP 1.121 (b)(3). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the limitation a “T-guide adapted to be placed over the triple abutment to guide the surgical positioning of the implant” in line 8-9 is confusing. It is not understood how the “T-guide” is placed over the “triple abutment” to guide the surgical positioning of the implant. If the “T-guide” is over the “triple abutment” how is it possible that the “T-guide” guides to position the implant on the jaw if the “triple abutment” will be in the middle, between the surgical area and the “T-guide”. For examination purposes, the recitation will be treated as that the T-guide is adapted to be placed between the triple abutment and where the implant will be positioned.
Regarding claim 35, the limitation that the “T-connect at least one of fills space lost by bone resorption” in line 2, is confusing. It is not understood how the intended action or function between the T-connect and the at least one of fills space lost by bone resorption. For examination purposes and based on the previous claim 6, the recitation will be treated as “T-connect supports at least one of fills space lost by bone resorption”.
Regarding claim 56, the limitation that the “T-guide has the same dimensions as the abutment” is confusing. It is not understood when describing “having the same dimensions” includes all the dimensions in all three axes, or in the plane where the T-guide will be placed over the surgical area. For examination purposes, the recitation will be treated as the dimensions in the plane where will be placed over the surgical area.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 30-56 are objected to under 37 CFR 1.75, as being of improper dependent form for depend on a cancelled claim.  Applicant is required to cancel the claims, or amend the claims to place the claims in proper dependent form, or rewrite the claims in independent form. The examiner will examine the claims 31-40, 42-48,50-56, as being depended on claim 30; the claim 41, as being dependent on claim 40; and claim 49, as being dependent on claim 48.

Claim Objections
Claim 44 is objected to because of the following informalities: In line 2 before “0.7 mm” uses “of” twice. The Office believes that it is an unintentional error.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities: In lines 1-2 recites “implant is does not touch”, where it is believed that the recitation was intended to read as “implant  does not touch”. Appropriate correction is required.
 Claim 54 is objected to because of the following informalities: In line 1 recites “customized to fit to fit the T-plug”, where it is believed that the recitation was intended to read as “customized to fit . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-55 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (PI 0800298-3 B1) in view of Diangelo (US 20090104585 A1).

[AltContent: arrow][AltContent: textbox (Connector)][AltContent: arrow][AltContent: rect][AltContent: textbox (Triple abutment)][AltContent: textbox (Three pins)][AltContent: textbox (T-connect)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Implant)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    216
    286
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Bore)][AltContent: arrow][AltContent: textbox (Diameter of the bore)][AltContent: arrow][AltContent: textbox (T-connect)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Paraboloid multidimensional contour)]
    PNG
    media_image2.png
    184
    221
    media_image2.png
    Greyscale




[AltContent: ][AltContent: ][AltContent: textbox (Prosthetic segmentation)]
[AltContent: textbox (Three dental crowns)][AltContent: arrow][AltContent: textbox (T-connect)][AltContent: arrow][AltContent: textbox (Implant)][AltContent: arrow][AltContent: textbox (Paraboloid multidimensional contour)][AltContent: arrow][AltContent: ]
    PNG
    media_image3.png
    179
    236
    media_image3.png
    Greyscale

[AltContent: textbox (T-guide)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    113
    117
    media_image4.png
    Greyscale


Regarding claim 30, Martinez et al. discloses an osseointegrated prosthetic implant system, including: 
a single implant adapted to be implanted into a jaw of a patient (see annotated Fig 1 above); 
a triple abutment having three pins in a tripod formation (see annotated Fig. 1 and Fig. 2 showing that at least one of the three pins is not completely aligned with the other two pins), each pin adapted to receive a dental crown (6) (see annotated Fig. 3 showing the crown with the triple abutment); 
a connector coupling the triple abutment to the implant (see annotated Fig. 1 above); 
a T-guide adapted to be placed over the triple abutment to guide the surgical positioning of the implant (see annotated Fig. 5 and page 1, lines 20-21 and page 4, lines 143-144 of the translation, indicating that the surgical guides are developed for each abutment configuration); and 
a T-connect can be in contact with the triple abutment as best understood by the examiner (see 112(b) rejection above); therefore, the T-connect is capable to couple with the T-guide.
However, Martinez et al. does not disclose a T-healing adapted to be placed over the triple abutment during a healing phase of the implantation; a T-plug having an internal T-over adapted to be placed over the triple abutment during use of overdentures; and that the T-connect also is adapted to couple with the T-healing and the T-plug.

    PNG
    media_image5.png
    766
    495
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    764
    480
    media_image6.png
    Greyscale

Diangelo teaches a dental implant system including an implant with a customized abutment. A dental professional attaches a healing cap to the coronal portion of the implant (104) after installation in the jawbone, and the gum is sutured to allow it to heal around the healing cap, at the same time that the implant is osseointegrated (see [0073]). 
Furthermore, Diangelo also teaches the process of designing dentures and how they are attached to the implants, in which includes plugs (152) are attached together using a bridge structure (154’) forming a framework (228) that is placed inside the dentures for connecting with the abutments (see Fig. 25-29 and [0066, 0098, 0181-183]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthetic implant system of Martinez, with the healing cap and plugs of Diangelo, in order for the healing cap to help in the healing of the gum and the osseointegration of the implant with the jaw bone, and the plugs to form a precise location for a connecting structure in the denture that engages the abutment that will hold in place the denture in the mouth of the patient.
Furthermore, by adding three plugs and the three healing caps to the Martinez triple abutment of dental system, said three plugs and said three healing caps would be in contact with the T-connect where the three pins are located. Therefore, a person skill in the art would see obvious that the T-connect is adapted to couple the triple abutment to each of the T-healing, and the T-plug.
 Regarding claim 31, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez et al. discloses that all the components can be manufactured from titanium, carbon, gold, chromium-cobalt, tillite, niobium, zirconia, alumina, ceramic (see page 1, lines 18-19 of the translation – “This Abutment System can be made of titanium, carbon, gold, cobalt chromium, tillite, niobium, zirconia, alumina, ceramic…”).
Regarding claim 32, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez et al. discloses that the components of the system are at least one of prefabricated, and surface treated (see page 1, line 20 of translation - due to Martinez describes the dimensions of the triple abutment it is understood that the system is prefabricated).  
Regarding claim 33, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez et al. discloses that the T-connect provides a positive vertical shield, lateral stability, and distributes forces on the implant (see page 4, lines 1-2 of translation – due to the masticatory load is distributed in a balanced way, it is understood that the T-connect provides vertical shield and lateral stability).  
Regarding claim 34, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez et al. discloses that the triple abutment has a paraboloid multidimensional contour with a double shape curvature (see annotated Fig. 1 and 2 above).  
Regarding claim 35, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and due to Martinez/Diangelo discloses all the structural limitations as claimed, a person skill in the art would see obvious that the T-connect supports at least one of fills space lost by bone resorption and re-establishes maxillo-mandibular relation in transversal and sagittal dimensions and provides adequate facial height, without using acrylic flanges or reworking lip support.  
Regarding claim 36, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez discloses that the system has no welds, bars, or cantilevers (see Fig. 1 above, and page 1, lines 22-24).
Regarding claim 37, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez discloses that the components of the system are made in rind type format, and are sufficiently thin so as not to develop flexing stresses, but thick enough to resist tensile, shear, and compression loads (see Fig. 1 above, where all the components are small in dimension, includes cavities for the pins and the T-connect is generally flat, it is understood that the system follows a rind type format).
Regarding claim 38, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez discloses that the triple abutment is adapted to be coupled.  
Regarding claim 39, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez discloses that each pin is at least one of tapered in shape, expulsive for the occlusal, has a height ranging from 3.0 mm to 20.0 mm (see page 2, line 65 of translation – “through which three or four pins with height variable from 2.0mm to 10.0mm), and space between two of the pins ranges from 2.1 mm to 10.0 mm (see Fig. 2 above and page 4, line 137-138 of the translation - “space between the pins that varies from 2.1 mm to 6.0 mm”).   
Regarding claim 40, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez discloses that the T-connect is undivided, has a central region coincident with an implant insertion area, capable of allowing for small variations of positioning, and capable of allowing for compensation in angulations of the triple abutment (see annotated Fig. 1 and 2 above).  
Regarding claim 41, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 40, and where Martinez discloses that the T-connect has an inclination of compensation between 10° and 30° with an implant insertion axis (see page 3, lines 102-104 of the translation).  
Regarding claim 42, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez discloses that the connector is a screw positioned within a hole in the T- connect, the hole having a diameter of 3.0 mm to 18.0 mm (see annotated Fig. 2 above and page 4, lines 132-133 – “(3) is the diameter of the base of the pins that varies form 2.5 mm to 6.0 mm”).
Regarding claim 43, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez discloses that the connector is one of a Morse cone or cold welding (see Fig. 2 above – where the t-connect does not include bored through areas)
Regarding claim 44, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez discloses that the T-connect, and girdle on the base of the T-connect that narrows down from a bigger diameter close to the T-connect to a smaller diameter closer to the implant.
However, Martinez does not disclose the girdle of 2.0 mm to 10.0 mm in diameter and narrows to a diameter of 0.7 mm to 6.0 mm.
However, the general dimension of the T-connect are similar to the claimed T-connect. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of the girdle of Martinez/Diangelo, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 45, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez discloses that the prosthetic segmentation (see annotated Fig. 3 above) are individualized pieces, allowing for cleaning with dental floss and without prophylactic accessories.  
Regarding claim 46, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez discloses that the triple abutment is adapted to provide three crowns within at least a 16 mm space (see page 2, lines 53-55 - “two or three prosthetic crown on one or implants in edentulous areas up to 23.0 mm”).  
Regarding claim 47, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30.
However, Martinez does not disclose that the T-plug is a removable prosthesis type overdenture and does not require parallelism between implants.  
Diangelo teaches that the T-plug embedder in the dentures can be for fixed or removable partial dentures (see 0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the prosthesis of Martinez, with the removable prosthesis of Diangelo, in order to provide a system capable of been removed for cleaning or any other maintenance. 
 Regarding claim 48, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez/Diangelo discloses all the limitations as claimed in claim 1 for a single prosthetic implant system of triple abutment. A person skill in the art would see obvious that four of the same system implanted in a jaw bone is capable provide a full replacement of a set of teeth without requiring parallelism between the implants.
Regarding claim 49, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 48, and where Martinez/Diangelo discloses all the limitations as claimed in claim 1 for a single prosthetic implant system of triple abutment. A person skill in the art would see obvious that a single system can be replaced without replacing components of another system due to each system is separated from the others.
Regarding claim 50, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez et al. discloses that the pins of the T-abutments have height variable from 2.0mm to 10.0mm, and the Mesio-Distal and Vestibulo-Lingual direction from 4.0mm to 9.0mm (see page 2, lines 63-75).
However, Martinez et al. does not disclose that the T- abutments and T-Over, with adjustable height of 1.0 mm - 20.0 mm, the buccal-lingual distance varying from 8.0 mm to 20.0mm and the mesiodital distance varying from 16.0 mm to 40mm.  
On the other hand, if Martinez et al. discloses the height of the pins and the mesio-dial and vestibulo-lingual dimensions that can be scaled up or down depending on the need. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to scale up the system of Martinez/Diangelo, capable of being scaled up, if such were the case, would not establish patentability in a claim to a system so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Regarding claim 51, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez et al. discloses that the T-over is positioned so that cement used in the implant does not touch a perimplant region (see page 3, line 108, where the dental prosthesis can be attached to the implant using cement; and see annotated Fig. 3, where the plurality of crowns or partial denture extend far from the area of connection with the implant, in this way the cement can be positioned in a way that does not touch the perimplant region).  
Regarding claim 52, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where Martinez/Diangelo includes all the structural limitations as described in claim 30. Therefore, a person skill in the art would see obvious that the Martinez/Diangelo is capable of having the size and position of the T-plug and T-over to compensate for local bone loss and allows for precision settlement of the overdenture.  
Regarding claim 53, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and where the combination of Martinez/Diangelo describes that the coupling between the T-connect, the T-over and the overdenture is one of a male-female connection (see Fig. 25-29 above of Diangelo, where the connection between the abutment protrusion and the T-over cavity is one of a male-female connection).
Regarding claim 54, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30, and due to the combination of Martinez/Diangelo includes all the limitations as described in claim 30, and where the overdenture of Diangelo is customized per patient. Therefore, a person skill in the art would see obvious that the overdenture can be customized to fit the T-plug.  
Regarding claim 55, Martinez/Diangelo discloses the claimed invention substantially as claimed, as set forth above for claim 30.
However, Martinez does not disclose that the T-healing is coupled to the T-connect with a plug fitting.  
Diangelo teaches that the healing cap plugs to the abutment by plug fitting (see Fig. 29 above) and the mating of the surfaces are precisely oriented to mate properly avoiding difference in position between the denture and the abutment (see [0091]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the T-connect of Martinez, with the T-healing using a plug fitting as in Diangelo, in order to precisely connect the abutment with the denture, avoiding any slight difference in position between the denture and the three pins of the abutment. 
 Allowable Subject Matter
Claim 56 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claim 56, the description that the “T-guide has the same dimensions as the abutment” under the interpretation given in the 112(b) rejection above is not found in the prior art of Martinez and/or in Diangelo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772